Title: Elected Council Members Negatived by Governor Thomas Gage, 25 May 1774
From: Gage, Thomas,Massachusetts, Governor of
To: 


     
     Boston, 25 May 1774. MS (M-Ar): 50, p. 520–521. Of the twenty-eight councilors elected by joint ballot of the House of Representatives and outgoing Council, John Adams was one of thirteen rejected by Gage on 26 May. The others were James Bowdoin, Samuel Dexter, John Winthrop, Timothy Danielson, Benjamin Austin, William Phillips, Michael Fawley, James Prescot, Norton Quincy, Jerathmeel Bowers, Enoch Freeman, and Jedediah Foster.
    